Citation Nr: 1638578	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-08 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to March 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2012, October 2012, and November 2012 ratings decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that the Veteran has requested a hearing before a Veterans Law Judge at the RO in his April 2014 substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals).  In March 2013, the AOJ issued the only statement of the case of record in March 2013, which denied the Veteran's request for an initial compensable rating for asbestosis.  Although the Veteran initially submitted a timely VA Form 9 in March 2013, in which he stated that he did not want a Board hearing, the Veteran has clearly expressed his wish to have a Board hearing in the April 2014 VA Form 9, which includes statements concerning his asbestosis.  As of yet, no action on this request has been taken by the AOJ, and the Veteran has not withdrawn his request for a hearing.  Therefore, a remand is warranted to schedule the requested hearing and to notify the Veteran of the date, time, and location of the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

